In an action, inter *520alia, to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Oshrin, J.), dated September 17, 1996, which granted the defendants’ motion to dismiss the complaint unless, within 30 days, the plaintiffs serve an amended complaint “mirroring” the counterclaims raised in a prior action.
Ordered that the order is reversed, without costs or disbursements, and the defendants’ motion is denied.
The plaintiffs in this action were improperly named counterclaim plaintiffs in a prior related action. In that prior action, the Supreme Court, by order dated December 28, 1995, held that “[i]n the event that the nonparty counter claim plaintiffs properly commence suit on the counter claims against Young & Young, then such action on the counter claims may go forward”. The defendants in this action moved to dismiss the plaintiffs’ complaint on the ground that it did not “mirror” their counterclaims in the previous action. We find no basis for the Supreme Court to have limited the plaintiffs’ complaint in the new action. Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.